Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group III: Claims 6-8, drawn to a method comprising permission-less blockchain operable on proof of data consensus, classified in G06Q 20/223, in the reply filed on February 14, 2021, is acknowledged. The Group I: Claims 1-2, 4-5, and 9-20, drawn to a system for generating, issuing, and recording value transaction, classified in H04L 2209/56; and the Group II: Claim 3, drawn to a method for generating immutable transaction identification numbers, classified in H04L 9/3236, have been withdrawn in the reply filed on February 14, 2021.

Status of Claims
The following is a non-final Office Action in response to application number 16602585 filed on November 05, 2019, and a written restriction reply filed on February 14, 2021.
Claims 1-20 were pending and subject to a restriction requirement. Claims 5 and 9 have been canceled. New claims 21-25 have been added to better group the claims with the claim to which they refer. As such, the new claims do not introduce impermissible new matter into the application, as filed. Claims 1-4 and 10-25 have been withdrawn from consideration. Claims 6- 8 are currently pending and have been examined.


Claim Interpretation
The claims are replete with intended use. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

The claims are replete with intended use, which have little to no patentable weight, however, for compact prosecution, the examiner is interpreting the claims as if they have little patentable weight.  Please find and correct all occurrences.  These are provided for example.  

The following claim phrases are intended use:
Dependent Claim 6, line 1 - "for generating value utilizing sovereign, … ", line 2 - "… for issuance in a peer to peer electronic exchange eco-system …", page 4, line 6 - “for the sovereign datastore owner to attain …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, it's someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claim.
Dependent Claim 7, line 2 - “for generating value utilizing sovereign data assets …”, lines 2-3 - “for issuance in a peer to peer electronic exchange eco-system …” These clauses clearly refer to intended use; they do nothing positively; the clauses at issue are not an element of the limitation, rather, they’re someone's interpretation of what might be accomplished future tense; they are also not a positive step in the claim.

Specification









The disclosure is objected to because of the following informalities: 
There is no title of the invention included in the preferred layout as specified in the specification in accordance with MPEP 608.01(a).
Specification paragraphs are numbered sequentially, but start at [0020] with what appears to be a recitation of Claim 20, but recites no other claims. Recommend sequentially numbering specification paragraphs starting at [0001] and remove the recitation of claim 20.
Paragraph [0026], line 2, “bitcoin emissions alone …” should read “Bitcoin emissions alone …”
Paragraph [0053], line 1, "users joins" should read "users join"
Paragraph [0053], line 1, "… FIG. 1 a "user datastores" 20 are" should read "… FIG. 1, a "user datastores" 20 is"
Paragraph [0053], line 7, "DTI score 301" should read "DTI score 310"
Paragraph [0054], lines 1-2,”… based on but not limited to comprising of: notarized …” should read ”… based on, but not limited to, comprising of: notarized …”
Paragraph [0055], line 2, “Proof of Data  score” should read “Proof of Data (PoD)  score”; and is not defined clearly, Examiner is unclear as to what this entity is in relation to the claimed subject matter.
Paragraph [0058], line 5, "smart contract 301" should read "Smart Contracts Library 301"
Paragraph [0059], lines 1-2, "a value issuing entities 31" should read "value issuing entities 31" or “a value issuing entity 31”. Recommend clarifying.
Paragraph [0059], page 12, line 1, “ score to compete” should read “PoD  score to compete” or clarify and define as if score is a different entity than PoD  score or if the two terms are the same. Recommend being consistent in the terminology throughout the disclosure.
Paragraph [0064], line 1, "datastore are created" should read "datastores are created" or “datastore is created”
Paragraph [0075], lines 5-6, "mining fees in turn is circulated" should read "mining fees in turn are circulated
Paragraph [00101], line 3, "… healthcare entities corporate entities …" should read "… healthcare entities, corporate entities …"
Paragraph [00101], page 19, line 1, "… vouch the user's identity …" should read "… vouch for the user's identity …"
Paragraph [00104], line 9, "… a compute broker …" should read "… a Compute Brokers Cloud/Quantum …" to be consistent with the wording in FIG. 3, reference 370








The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent Claim 6, and Dependent Claims 7 and 17-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Independent Claim 6, line 1 recites “… generating value utilizing sovereign data assets …” However, the specification does not provide details on what the limitation, “generating”, comprises.  The algorithms or steps/procedures taken to perform the function “… generating value utilizing sovereign data assets …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 6, line 4 recites “using a permission-less blockchain operable on proof of data consensus, …” However, the specification does not provide details on what the limitation, “using”, comprises.  The algorithms or steps/procedures taken to perform the function “using a permission-less blockchain operable on proof of data consensus, …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 6, line 5 recites “a block winning miner is determined by obtaining …” However, the specification does not provide details on what the limitation, “determined”, comprises.  The algorithms or steps/procedures taken to perform the function “a block winning miner is determined by obtaining …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 6, line 8 recites “attaining a threshold data truth index score …” However, the specification does not provide details on what the limitation, “attaining”, comprises.  The algorithms or steps/procedures taken to perform the function “attaining a threshold data truth index score …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 6, lines 8-9 recites “… the proof of data consensus score is determined by compiling data truth index scores …” However, the specification does not provide details on what the limitation, “determining”, comprises.  The algorithms or steps/procedures taken to perform the function “… the proof of data consensus score is determined by compiling data truth index scores …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Independent Claim 6, line 11 recites “establishing contending proof of data truth index score winners …” However, the specification does not provide details on what the limitation, “establishing”, comprises.  The algorithms or steps/procedures taken to perform the function “establishing contending proof of data truth index score winners …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 7, line 2 recites “… generating value utilizing sovereign data assets …” However, the specification does not provide details on what the limitation, “generating”, comprises.  The algorithms or steps/procedures taken to perform the function “… generating value utilizing sovereign data assets …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 7, line 4 recites “selected randomly from a pool of block winning miners …” However, the specification does not provide details on what the limitation, “selected”, comprises.  The algorithms or steps/procedures taken to perform the function “selected randomly from a pool of block winning miners …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 8, line 2 recites “establishing a genesis transaction identification number …” However, the specification does not provide details on what the limitation, “establishing”, comprises.  The algorithms or steps/procedures taken to perform the function “establishing a genesis transaction identification number …” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)
Dependent Claim 8, line 3 recites “… creating a transient system generated datastore.” However, the specification does not provide details on what the limitation, “creating”, comprises.  The algorithms or steps/procedures taken to perform the function “… creating a transient system generated datastore.” must be described with sufficient details so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (See MPEP §2161.01 I)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent Claim 6 and Dependent Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent Claim 6, recites the term "sovereign data" in multiple places in the claim. The term “sovereign data” is vague and indefinite. The term "sovereign data" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “sovereign data” is being defined by the Examiner as “data sovereignty which is the concept that the data an organization collects, stores, and processes is subject to the nation’s laws and general best practices where it is physically located” so as to develop search strategies and move prosecution forward.
Independent Claim 6, lines 8, 9, and 11 recite the limitation "… data truth index score(s) …"; page 4, line 26 recite the limitation “… a data truth index score…”. There is insufficient antecedent basis for these limitations in the claim. The limitation is also vague and indefinite as it is unclear as if “data truth index score” and “a data truth index score” are the same or are two different “data truth index scores.”  For examination purposes, Examiner is interpreting the “data truth index score” and “a data truth index score” as the same so as to develop search strategies to search for prior art. The limitation is also not defined by the claims, the specification does not provide a definition nor the hardware, software or the algorithm and/or steps/procedures to determine this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “data truth index score” is being construed as the score for determining a winning miner.
Independent Claim 6, lines 6-7 recite the limitation "… sovereign datastore owners;"; page 4, line 18 recites the limitation “individual sovereign datastore owners…”;  and page 4, line 19 recites the limitation “organized sovereign datastore owners.” There is insufficient antecedent basis for these limitations in the claim. The limitation is also vague and indefinite as it is unclear as if “sovereign datastore owners”, “individual sovereign datastore owners”, and “organized sovereign datastore owners” are the same or are different “sovereign datastore owners.” For examination purposes, Examiner is interpreting the “sovereign datastore owners”, “individual sovereign datastore owners”, and “organized sovereign datastore owners” as the same so as to develop search strategies to search for prior art. The limitation is also not defined by the claims, the specification does not provide a definition nor the hardware, software or the algorithm and/or steps/procedures to determine this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “sovereign datastore owners” is being construed as the owner of the repository for persistently storing and managing collections of data which include not just repositories like databases, but also simpler store types such as simple files, emails, etc.
Independent Claim 6, page 4, lines 6-7 and Dependent Claim 6, line 5 recite the limitation “…wealth germination threshold …” The limitation is vague and indefinite, as it is not defined by the claims, the specification does not provide a definition nor the hardware, software or the algorithm and/or steps/procedures to determine this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “wealth germination threshold” is being construed as the limit or point at which accumulated wealth starts to and continues to grow or increase in value. 
Independent Claim 6, line 11 recites the limitation “…contending proof of data truth index score winner …” The limitation is vague and indefinite, as it is not defined by the claims, the specification does not provide a definition nor the hardware, software or the algorithm and/or steps/procedures to determine this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “contending proof of data truth index score winner” is being construed as the pool of miners engaged in winning the node.
Dependent Claim 8, line 2 recites the limitation “… genesis transaction identification number …” The limitation is vague and indefinite, as it is not defined by the claims, the specification does not provide a definition nor the hardware, software or the algorithm and/or steps/procedures to determine this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “genesis transaction identification number” is being construed as a blockchain transaction identification number.
The term "higher winning weightage" in Independent Claim 6, page 4, lines 2 and 5 is a relative term which renders the claim indefinite.  The term "higher winning weightage" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “higher winning weightage” is being construed as a winning weightage that is one unit more than the current winning weightage. Recommend Applicant adjudicate all references in claims 6-8 using the relative term “higher.”
The term "fewer times a contender node" in Independent Claim 6, page 4, line 3 is a relative term which renders the claim indefinite.  The term " fewer times a contender node " is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “fewer times a contender node” is being construed as a contender node that is one time less than the current times a contender node. Recommend Applicant adjudicate all references in claims 6-8 using the relative term “fewer.”
The term "lower the total time taken" in Independent Claim 6, page 4, line 7 is a relative term which renders the claim indefinite.  The term "lower the total time taken" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “lower the total time taken” is being construed as a total time that is one unit less than the current total time. Recommend Applicant adjudicate all references in claims 6-8 using the relative term “lower.”
The term "greater winning weightage" in Independent Claim 6, page 4, line 14 is a relative term which renders the claim indefinite.  The term "greater winning weightage" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, the term “greater winning weightage” is being construed as a winning weightage that is one unit more than the current winning weightage. Recommend Applicant adjudicate all references in claims 6-8 using the relative term “greater.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.














The Independent Claim 6 and Dependent Claims 7 and 8 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the October 2019 Patent Eligibility Guidance Update (issued October 17, 2019), hereinafter “2019 Revised Patent Subject Matter Eligibility Guidance.”
Independent Claim 6 recites a method; and therefore, is directed to the statutory class of a Process grouping as one of the four categories of invention as recited in 35 U.S.C. §101. 
Independent Claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to the abstract idea of “generating and issuing value to users utilizing blockchain financial transaction” which is grouped under “certain methods of organizing human activity” because it recites fundamental economic principles or practices, and recites no hardware and no software to implement the abstract idea. The claims are directed to using a permission-less blockchain operable on proof of data consensus, attaining a threshold data truth index score, and establishing contending proof of data truth index score winners, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, Independent Claim 6 recites an abstract idea.




This judicial exception is not integrated into a practical application because, when analyzed under prong two of Step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), there are no additional elements, listed above in Independent Claim 6, beyond the abstract idea of “generating and issuing value to users utilizing blockchain financial transaction.” Therefore, Independent Claim 6 does not amount to more than the abstract idea itself and Independent Claim 6 is not patent eligible and there is no requirement for analysis under step 2B when no additional elements are listed.
Hence, Independent Claim 6 is not patent eligible as Independent Claim 6 is not eligible subject matter under 35 U.S.C. § 101.
The Dependent Claims 7-8 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims do not overcome the deficiencies of Independent Claim 6. Dependent Claims 7-8 are dependent on Independent Claim 6 and include all the limitations of Independent Claim 6. Therefore, the Dependent Claims 7-8 recite the same abstract idea of “generating and issuing value to users utilizing blockchain financial transaction”, and thus fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas of fundamental economic principles or practices. Further details refining the recited abstract idea itself are insufficient to render the claims as being directed to significantly more than the abstract idea. The dependent claims do not recite additional elements, specifically or at a high level, which is insufficient to render the claims as directed to significantly more than the abstract idea – see MPEP §2106.05(f). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves another technology. Their collective functions provide no generic computer implementations applying the abstract idea.
As such, the claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.





















Independent Claim 6 and Dependent Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher et al (U. S. Patent Application Publication No. 20200074450 A1), herein referred to as Fletcher, and in view of Gleichauf (U. S. Patent Application Publication No. 20180109541 A1), herein referred to as Gleichauf. 

Independent Claim 6
Fletcher teaches a method for generating value utilizing sovereign data assets for 
issuance in a peer to peer electronic exchange eco-system comprising the steps of:
using a permission-less blockchain operable on proof of data consensus, wherein a block winning miner is determined by obtaining the highest proof of data consensus score as determined by a value issuing entity by issuing basetokens to sovereign datastore owners;
(See Fletcher, [0038] and [0129])

establishing contending proof of data truth index score winners based on criteria selected from the group consisting of 
(See MPEP 2117 – Markush Claims. Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C"). See, e.g., the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications ("Supplementary Guidelines"), 76 Fed. Reg. 7162 (February 9, 2011) Claims that set forth a list of alternatives from which a selection is to be made are typically referred to as Markush claims, after the appellant in Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). Although the term "Markush claim" is used throughout the MPEP, any claim that recites alternatively usable members, regardless of format, should be treated as a Markush claim. A Markush grouping is proper if the members of a group share a single structural similarity and a common use.

the total number of times a contender node became unavailable during block mining operations, wherein a higher winning weightage is awarded to fewer times a contender node was unavailable; a total number of datastore users signed up with the contender, whereby the higher the number of signed-up datastore users, a higher winning weightage is awarded; total time for the sovereign datastore owner to attain a wealth germination threshold, wherein the lower the total time taken, a greater winning weightage is awarded; the net worth of the sovereign datastore owner, wherein the greater the net worth of the sovereign datastore owner, a greater winning weightage is awarded; an expected income of the sovereign datastore owner, wherein the greater the income, a greater winning weightage is awarded; a net bitcoin  data worth  of the sovereign datastore owner, wherein the greater the value of the bitcoin data owned by the sovereign datastore owner, a greater winning weightage is awarded; the age of the datastore owned by the sovereign datastore owner wherein the greater the age of the datastore owned by the sovereign datastore owner, a greater winning weightage is awarded; when last a sovereign datastore owner won block mining rights prior to time t, wherein the closest to time t that the sovereign datastore owner won block mining rights  prior to time t, a greater winning weightage is awarded; a data truth index score of a sovereign datastore owner, wherein the higher the data truth index score, a greater winning weightage is awarded; a total number of basetokens a sovereign datastore owner issued prior to time t, wherein the greater number of basetokens issued by the sovereign datastore owner, a greater winning weightage is awarded; an early initial issuance of basetokens by a sovereign datastore owner wherein the earlier a sovereign datastore owner issues basetokens, a greater winning weightage is awarded; the total value of transactions not recorded in real-time by a sovereign datastore owner prior to a block expiry window, wherein the lower the value a greater winning weightage is awarded to the lower total value.

individual  sovereign datastore owners are awarded a greater winning weightage than organized sovereign datastore owners, number of times a sovereign datastore owner won block mining rights prior to time t, wherein the greater the number of times the sovereign datastore owner won block mining rights prior to time t, a greater winning weightage is awarded; 
(See Fletcher, [0134] and [0136])

Fletcher does not teach, however, Gleichauf teaches attaining a threshold data truth index score wherein the proof of data consensus score is determined by compiling data truth index scores during time  t-1 and time t,
(See Gleichauf, [0015], [0018], [0043], and [0044])
Gleichauf teaches blockchain mining using trusted nodes. It would have been obvious to one of ordinary skill in the art to include blockchain mining using trusted nodes, as in Gleichauf, to improve and/or enhance the technology for secure transfer between blockchains, as in Fletcher, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide computer systems and methods concerned with the addition of data to a distributed ledger or blockchain, and more specifically to the establishing of a consensus amongst participants as to which data should be added via the medium of a peer-to-peer network on which the distributed ledger or blockchain is shared. This combination of references addresses the shortcomings of the current prior art of reliably and objectively reaching consensus in an energy efficient manner on a blockchain without requiring dedicated hardware, powerful computing equipment or significant amounts of memory and disk space.

Dependent Claim 7
Fletcher and Gleichauf disclose the limitations of Independent Claim 6. 
Gleichauf does not teach, however, Fletcher teaches a method of claim 6, wherein the next block miner is selected randomly from the total miners during time t-1 and time t when zero new datastores attains wealth germination threshold.
(See Fletcher, [0134])

Dependent Claim 8
Fletcher and Gleichauf disclose the limitations of Independent Claim 6. 
Gleichauf does not teach, however, Fletcher teaches a method of claim 6, wherein the genesis transaction identification number is established by creating a transient system generated datastore.
(See Fletcher, [0039])

Conclusion






The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pierce et al (U. S. Patent No. 10839379 B2) – Blockchain Including Linked Digital Assets
Pierce recites including different digital assets, including digital tradeable tokens and inventory tokens. The block-chain may implement a transaction type that includes both digital tradeable tokens and the inventory tokens. The digital tradeable tokens and inventory tokens may be associated with physical assets that can be uniquely identified and are intended to be fungible with each other. The validation rules of the blockchain may rely upon quantities of the digital tradeable token and inventory tokens satisfying a predeter-mined relationship.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L. Hewitt II can be reached (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3692